DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/372,732, filed July 12, 2021 claims foreign priority to Chinese Application CN 202010693850.X, filed July 17, 2020.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority, based Chinese Application CN 202010693850.X, filed July 17, 2020.  
On Aug. 19, 2021, the certified priority document was electronically retrieved by USPTO from WIPO. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Sept. 28, 2022.
Claims 1, 4-7, 10, and 13-16 are pending, of which claims 1 and 10 are independent.
In the most recent response, independent claims 1 and 10 were amended, and dependent claims 2, 3, 8, 9, 11, 12, 17, and 18 were cancelled.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10, and 13-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea. 
More specifically, claims 1, 4-7, 10, and 13-16 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The abstract idea elements in claim 10 are shown in regular font.  The “additional elements” are shown in underlined font:

10. A device for assigning virtual object based on a block chain system, the block chain system comprising multiple block chain accounts, the device comprising:
a storage device; 
and at least one processor; 
wherein the storage device stores one or more programs, which when executed by the at least one processor, cause the at least one processor to: 
obtain a record of maximum virtual currency owned by each of the multiple block chain accounts in a predetermined time period; 
assign a corresponding number of electronic vouchers to each of the multiple block chain accounts based on the record of maximum virtual currency owned by each of the multiple block chain accounts in the predetermined time period; 
determine special electronic vouchers with authority of reward distribution according to a predetermined extraction rule, wherein each of the special electronic vouchers is configured to exchange the virtual currency; and 
assign a corresponding amount of virtual currency to each of the multiple block chain accounts based on the number of special electronic vouchers owned by each of the multiple block chain accounts;
wherein the predetermined extraction rule comprises: 
extracting one or more serial numbers with the authority of reward distribution according to a predetermined random number generation algorithm, and 
defining electronic vouchers comprised extracted serial numbers as the special electronic vouchers, wherein each of the electronic vouchers comprises a unique serial number; or 
calculating a hash value of each of the electronic vouchers, extracting one or more hash values with the authority of reward distribution according to the predetermined random number generation algorithm, and 
defining electronic vouchers corresponding to extracted hash values as the special electronic vouchers.


This judicial exception is not integrated into a practical application, because:
The claim is directed to an abstract idea with additional generic computer elements “a block chain system”, “a storage device”, and “at least one processor”, so the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;
The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea;
The extra solution steps of “obtain a record of maximum virtual currency owned by each of the multiple block chain accounts in a predetermined time period”, “assign a corresponding number of electronic vouchers to each of the multiple block chain accounts” and “assign a corresponding amount of virtual currency to each of the multiple block chain accounts” do not add a meaningful limitation to the abstract idea, as they are insignificant extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because:
In regards to considering the elements "alone and in combination", “a block chain system”, “a storage device”, and “at least one processor” are additional generic computer elements.  
The steps “obtain a record of maximum virtual currency owned by each of the multiple block chain accounts in a predetermined time period”, “assign a corresponding number of electronic vouchers to each of the multiple block chain accounts” and “assign a corresponding amount of virtual currency to each of the multiple block chain accounts” are insignificant extra-solution activity that do not add a meaningful limitation to the abstract idea. When considered separately and in combination, they do not add significantly more (also known as an "inventive concept") to the abstract idea. 
In regards to extra solution activities of “obtain” data and “assign” data (to block chains), these are well-understood, routine, conventional computer functions, as recognized by the court decisions listed in MPEP § 2106.05(d).
More specifically, see the court cases OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network) and (presenting offers and gathering statistics), OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Independent claim 1 is rejected on the same grounds as independent claim 10.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 109559224 A,  Assigned  to “Advanced New Technologies Co Ltd”.  In the Clarivate Partial English translation, discloses the random number generator, hash function, and serial number, but refers to an “endorsing party stored certificate”, not to the claimed “special electronic vouchers with authority of reward distribution according to a predetermined extraction rule”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

November 12, 2022